Russell, J.
Where a carrier fails to' deliver the goods at destination, or delivers them in bad order, section 2334 of the Civil Code confers jurisdiction of an action for the resulting damages on the courts of the county where the failure to deliver occurred (i. e. the county of the destination of the shipment), whether the action be ex contractu or ex delicto. If the action proceed ex delicto the carrier does not defeat the jurisdiction by showing that, physically considered, the loss or damage did not occur in the county where the delivery in good order should have been made. The failure to deliver at destination in good order is a breach of the contract of carriage and also a breach of the carrier’s public duty (the latter a tort), both theoretically located at the place of performance— the destination. Brooke v. Nashville etc. Ry. Co., 5 Ga. App. 253 (62 S. E. 1002), distinguishing and affirming Brooke v. L. & N. R. Co., 3 Ga. App. 492 (60 S. E. 218); L. & N. R. Co. v. Warfield, 129 Ga. 473 (59 S. E. 234): Lytle v. Southern R. Co., 3 Ga. App. 222 (59 S. E. 595).

Judgment reversed.

Action for damages, from city court of Washington' — Judge Hardeman. September 14, 1908.
Argued December 8, 1908. —
Decided September 30, 1909.
I. T. Irvin Jr., Candlers, Thomson & Hirsch, for plaintiff.
Joseph B. & Bryan Gumming, W. A. Slaton, for defendants.